Citation Nr: 0217499	
Decision Date: 12/04/02    Archive Date: 12/12/02

DOCKET NO.  98-11 784	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for coronary artery 
disease.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel
INTRODUCTION

The veteran served on active duty from April 1969 to 
November 1971.  He was in Vietnam for 1 year and 7 months.  
Subsequent thereto, he was a member of the Reserve.  

A Travel Board hearing was held before a Member of the Board 
sitting in Montgomery, Alabama, in October 1999.  The 
undersigned Member was designated by the Chairman of the 
Board to conduct such a hearing.  A transcript of the 
hearing testimony has been associated with the claims file.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the VA 
RO in Montgomery, Alabama which denied the veteran's claims 
for service connection for PTSD and for coronary artery 
disease.  The Board affirmed the RO determinations in a May 
2000 decision.  

Thereafter, the veteran appealed the Board's decision to the 
United States Court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In March 2001, the VA filed a Motion to 
Remand and To Stay Further Proceedings.  By Order dated May 
2001, the Veterans Claims Court vacated the Board's May 2000 
decision, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  

Following additional case development by the Board pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (codified at 38 C.F.R. § 19.9(a)(2) (2002)), the case 
is now ready for appellate review.  It is noted that 
voluminous additional records were obtained.  The appellant 
was notified and the representative has had an opportunity 
to review the claims folder with the additional material 
that has been added.  It has been reported that there is no 
additional evidence to be submitted.



FINDINGS OF FACT

1.  The RO has developed all evidence necessary for an 
equitable disposition of the veteran's claim.  

2.  The current evidence of record does not show that the 
veteran engaged in combat with the enemy during his tour of 
duty in Vietnam.  

3.  The service records and other evidence of record fail to 
corroborate the veteran's assertions as to in-service 
stressors.   

4.  There is no credible supporting evidence that the 
alleged in-service stressors actually occurred.  

5.  No competent evidence has been presented that would tend 
to indicate that the veteran's coronary artery disease is 
proximately due to, or the result of a service connected 
disability.  

6.  Coronary artery disease was not shown in service nor 
were there manifestations of the disorder within 1 year 
following separation from service by any competent evidence 
on file.  


CONCLUSIONS OF LAW

1.  PTSD was not incurred in or aggravated by the veteran's 
active duty service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.304 (2001).  

2.  Coronary artery disease was not incurred in or 
aggravated by the veteran's active duty service, it may not 
be presumed to have been incurred or aggravated therein, nor 
is it proximately due to or the result of a service-
connected disease or injury.  38 U.S.C.A. § 1110, 1101, 
1112, 1113, 1137, 5103A (West 1991 & Supp 2002); 66 Fed. 
Reg. 45,620-32 (August 29, 2001) (to be codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(2002)); 38 
C.F.R. §§ 3.303, 3.304, 3.310 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 
Stat. 2096, became effective during the pendency of this 
appeal.  Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 
2002).  There have also been final regulations promulgated 
to implement the new law.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326 (2002).  The Board has therefore reviewed 
this case with the provisions of those laws in mind, and 
finds that VA's duty to assist the appellant in developing 
the evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  In addition, as noted, numerous additional 
records have been developed by the Board.  It has been 
indicated that there is no additional information to be 
submitted.

The veteran has been informed of the information and 
evidence necessary to substantiate his claims, and was 
specifically advised of the notice and duty to assist 
provisions of the VCAA in RO correspondence.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all 
pertinent evidence has been obtained, even without specific 
notice as to which party will get which evidence, the Board 
finds that the claims are ready to be reviewed on the 
merits.  See VCAA; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2002).  If a 
chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later 
date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b) (2001).  However, continuity of symptoms is 
required where the condition in service is not, in fact, 
chronic or where diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The 
Board must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either case, or whether the preponderance of the evidence is 
against the claim, in which case, service connection must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


A.  Service Connection for PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms 
and an in-service stressor; and credible supporting evidence 
that the claimed in-service stressor occurred.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2001); Cohen v. Brown, 10 
Vet. App. 128 (1997).  

A review of the veteran's service medical records reveals no 
complaints, symptomatology, or findings of a continuing 
psychiatric disability.  In January 1971, he was seen for 
complaints of excessive drinking over the last 12-16 months.  
He reportedly drank because of anxiety about his job and 
personal problems.  There was no history of nightmares or 
other complaints related to combat or in-service 
experiences.  No psychiatric disorder was diagnosed.  His 
separation examination report dated in November 1971 
reflected a clinically normal psychiatric evaluation.  In 
addition, no history of an in-service psychiatric disability 
was noted.  National Guard medical records, dating from 
September 1973 to April 1985, are entirely negative for 
reports of any psychiatric disability.  

Post-service medical records show no treatment or diagnosis 
of PTSD until the June 1997 VA examination.  At that time, 
the examining physician diagnosed him with moderate PTSD.  
It was noted that the veteran reported poor sleep, 
nightmares, feelings of depression, sensitivity to noises 
and inability to concentrate.  He also reported that he 
drank heavily after leaving the service, although he had 
been "dry" for the preceding five years.  

Additional VA outpatient treatment records essentially 
reflect that the veteran received counseling and medication 
management for diagnosed PTSD.  

Records obtained from the Social Security Administration 
(SSA) consist of medical records and the application made by 
the veteran.  Such records show that the veteran was awarded 
disability benefits effective May 1997 for major depression 
and ischemic heart disease; however, there is nothing in the 
SSA records indicating a relationship between PTSD and 
military service.  It is not suggested by those records that 
the major depression was related to service.

The veteran has stated that while serving on active duty in 
Vietnam, he saw people "blown up," in addition to mutilated 
bodies and people crying.  He also has reported that while 
stationed at Da Nang, he operated a wrecker and worked as a 
mechanic.  Specifically, he has stated that he ran over a 
child with his wrecker.  The veteran also indicated that he 
witnessed a truck hit a Vietnamese motor bike and the 
slaughter of everyone in the vicinity.  Finally, the veteran 
stated that he returned one day to his barracks, only to see 
that it had been blown up and there was nothing but body 
parts all around.  

In September 2002 correspondence from a private physician, 
it was noted that the veteran reported "side effects" due to 
stressors during his military service in Vietnam.  The 
veteran related that he was under fire multiple times and 
was beaten up by his own troops.  He stated that he had 
sleep difficulties during his entire tour of duty in 
Vietnam.  The doctor opined that the veteran had a 
significant problem related to his experiences in Vietnam 
and has had a difficult time with his post-service life.  

As noted above, service connection for PTSD requires medical 
evidence establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304 (2001).  While the 
veteran has been diagnosed with PTSD, critical elements of 
this diagnosis, most fundamentally those concerning the 
existence of a stressor or stressors, appear to be based 
wholly upon statements of history provided by the veteran.  
The question of whether he was exposed to a stressor in 
service is a factual determination and the Board is not 
bound to accept such statements simply because treating 
medical providers have done so.  Wilson v. Derwinski, 2 Vet. 
App. 614 (1992); Wood v. Derwinski, 1 Vet. App. 190, 
reconsideration denied, 1 Vet. App. 406 (1991).  

Thus, recognizing that the veteran has a diagnosis of PTSD 
and that the first element of Cohen is met, the veteran's 
claim must still fail under the second element of Cohen 
because there is no evidence that the claimed in-service 
stressors actually occurred.  Even though the Board is 
compelled to presume the adequacy of the PTSD symptomatology 
and the sufficiency of the claimed in-service stressors for 
purposes of a medical diagnosis of PTSD, that is not the end 
of the inquiry.  The second prong of Cohen requires 
"credible supporting evidence" that the claimed in-service 
stressor actually occurred.  As noted above, if the "claimed 
stressor is not combat related, a veteran's lay testimony 
regarding in-service stressors is insufficient to establish 
the occurrence of the stressor and must be corroborated by 
'credible supporting evidence'."  Cohen, 10 Vet. App. at 142 
(emphasis added).  

As an initial matter, the Board finds that the veteran is 
not shown to have engaged in combat with the enemy based on 
the evidence of record.  The veteran's service records do 
not support a finding that the veteran was engaged in 
combat.  His DD 214 form does not reflect any awards that 
indicate combat service.  Further, the DD 214 shows that he 
served as a wheeled vehicle mechanic while in service.  
Thus, the service medical records and other service records 
do not support a finding that he was engaged in actual 
combat.  

Next, there is no other supporting evidence, except the 
veteran's own assertions, to support his allegations that he 
witnessed the deaths of several servicemen and killed a 
civilian child.  Finally, the Board notes that the veteran 
has indicated that he was exposed to combat during his 
service in Vietnam.  However, the mere presence in a combat 
situation or indirect experiences of an individual is not 
sufficient to show that he was engaged in combat with the 
enemy.  See Wood, 1 Vet. App. at 193.  

Since the evidence does not reflect that the veteran was 
engaged in combat with the enemy, corroborating supporting 
evidence is needed to verify the claimed stressors.  The 
veteran has specified that the alleged stressors occurred in 
June and September 1971.  In this regard, service records 
have been obtained to provide verification of the alleged 
stressors.  Monthly unit history reports for the 610th 
Transportation Company for the period from January 1971 and 
October 1971 state that the unit's base camp location was 
the Viking Compound in Da Nang and that the unit supported 
Operations Lamson 719.  However, the reports do not mention 
combat actions.  Additionally, extracts from operational 
reports from Operation Lessons Learned submitted by the 58th 
Transportation Battalion, for the period from February 1970 
to October 1971, and reports from the 34th General Support 
Group for the period from November 1970 to October 1971, do 
not mention an incident during any of the times specified by 
the veteran that resulted in casualties.  Daily Staff 
Journals submitted by the 58th Transportation Battalion for 
the period covering September 1971 also do not mention an 
incident that resulted in eight United States casualties, as 
reported by the veteran.  Extracts from the Operational 
Report from Operation Lessons Learned and Daily Staff 
Journals submitted by the 80th General Support Group for 1971 
mention attacks in the area of Da Nang during the period 
from May to August 1971, but fails to mention any of the 
veteran's claimed stressors, or place his unit in the area 
where the attacks occurred.  

The Board has considered the veteran's statements that his 
PTSD is related to the aforementioned alleged events during 
service.  Although his statements are probative of 
symptomatology, they are not competent or credible evidence 
of a diagnosis, date of onset, or medical causation of a 
disability.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992); Miller v. Derwinski, 2 Vet. App. 578, 580 (1992).  
The veteran lacks the medical expertise to offer an opinion 
as to the causation of any current disability.  Id.  In the 
absence of competent, credible evidence of causation, 
service connection is not warranted for PTSD.  

In sum, based on the evidence of record, there is no 
corroborating evidence in the service medical or personnel 
records showing that the veteran was engaged with the enemy 
during combat.  In this case, the only evidence of in-
service stressors is contained in the veteran's own 
uncorroborated statements.  The Board finds, in the instant 
case, that the evidence has failed to show that he engaged 
in combat during his service in Vietnam.  Furthermore, the 
Board finds that there is no corroborating evidence to 
support his lay statements as to his claimed in-service 
stressors.  Thus, the Board concludes that there is no 
credible supporting evidence that the claimed in-service 
stressors actually occurred.  

As noted above, service connection for PTSD requires three 
elements: (1) a current, medical diagnosis of PTSD (presumed 
to include the adequacy of the PTSD symptomatology and the 
sufficiency of a claimed in-service stressor); (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) medical evidence of a causal 
nexus between current symptomatology and the specific 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2001); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  Even when the 
medical evidence of record establishes the first element of 
the claim (a diagnosis of PTSD), the service medical records 
fail to establish the second element of the claim (verified 
in-service stressor).  Thus, there is no need for the Board 
to reach the third element of a claim for PTSD (causal 
nexus).  

B.  Coronary Artery Disease

The Board notes that a disability which is proximately due 
to or the result of a service-connected disease or injury 
shall be service-connected.  38 C.F.R. § 3.310 (2001).  The 
veteran has claimed that his coronary artery disease is the 
result of his PTSD.  It is also noted that where coronary 
artery disease is demonstrated to a compensable degree 
within 1 year following separation from qualifying service, 
service connection may be presumed.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-
connected disorder and the disorder for which secondary 
service connection is sought.  See Jones v. Brown, 7 Vet. 
App. 134 (1994).  However, in the instant case, the Board 
has determined that the veteran's PTSD is not service 
connected and there are no competent findings or opinions 
that any heart disability is related to a service connected 
disability.  In any event, there are currently no service-
connected disorders.  See also 38 C.F.R. § 3.310(a).  Thus, 
the preponderance of the evidence is against the claim of 
secondary service connection for coronary artery disease.  

As noted above, records obtained from the Social Security 
Administration (SSA) consist of medical records and the 
application made by the veteran.  Such records show that the 
veteran was awarded disability benefits effective May 1997 
for major depression and ischemic heart disease; however, 
there is nothing in the SSA records indicating a 
relationship between any heart condition and military 
service.  

In this case, the Board notes that the veteran has been 
diagnosed with coronary artery disease; however, there is no 
showing of diagnosed coronary artery disease until 1993.  
There is no competent evidence demonstrating that coronary 
heart disease was incurred in service or within one year of 
the veteran's discharge from service.  In this regard it is 
noted that, the post-service Reserve examinations and other 
medical records do not reflect the onset of coronary artery 
disease within 1 year following separation from service.  
Private hospital records dated in 1993 contain the first 
post-service medical evidence of record showing a diagnosis 
of coronary heart disease.  Anginal symptoms with 
angioplasty were noted as early as 1990.  Records subsequent 
to 1993 reflect numerous surgeries, including cardiac 
catheterizations and coronary artery bypass grafting, but do 
not contain a history of onset during active duty.  There 
are no competent findings or opinions that the coronary 
artery disease diagnosed in 1993 was in any way related to 
service.  

Thus, on a primary or presumptive basis, there is no 
competent evidence that the veteran had coronary artery 
disease in service.  In fact there is no competent evidence 
proffered that the veteran had coronary artery disease in 
service or within 1 year following his service separation.  
Thus, service connection for coronary artery disease is not 
warranted on a primary or presumptive basis.  


ORDER

Service connection for PTSD is denied.  

Service connection for coronary artery disease is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

